PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Solomon, Dennis
Application No. 13/294,011
Filed: 10 Nov 2011
For: Performance Audience Display System

:
:
:	DECISION ON PETITION
:
:

This decision is in response to the petition to withdraw the holding of abandonment under 37 CFR 1.181 filed April 6, 2021.

The petition is hereby DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.” This is not a final agency decision.

The application became abandoned December 17, 2019 for failure to timely take action in furtherance of the Notice of Appeal filed October 15, 2018. Notice of Abandonment was mailed August 13, 2020. A petition to withdraw the holding of abandonment was filed September 2, 2020 and dismissed February 11, 2021.

Petitioner herein asserts, in part:

The first issue before the Office is whether the mandate of the United States Patent Office is furthered by compelling a semi-retired, pro-se Applicant to expend substantial funds to reinstate his Application where the specific acts of the Examiner created a 'reasonable expectation’ that the Applicant's pre-appeal brief would be considered and an advisory office would thereafter be issued. The circumstances leading to unique ambiguity are clearly documented in the transaction act and may be simply summarized as follows:

On 10/22/20, the Examiner found the "request for a pre-appeal conference defective insofar as it included an amendment". On 10/23/20, the next day, the Examiner notified the Applicant that his "pre-appeal brief will be considered in due course."

MPEP 1204.02 states that "After a panel decision, the time period for filing an appeal brief will be reset to be one month from the mailing of the decision on the 

Here, the Examiner created an ambiguity as to whether the "conference" and "brief" referred to the same process, and whether "in due course" required further action on the part of the pro-se Applicant. Since the 10/23/20 Office Action followed the 10/22/20 Office Action, the Applicant reasonably assumed that the later Action expressed the latest determination of the Examiner, and that no further action was required until an advisory action issued. It would make no sense to file an Appeal Brief or RCE prior to the consideration of the pre-Appeal Brief.

Petitioner’s arguments have been carefully considered, but are not found persuasive. A Notice of Appeal (and fee), a Pre-Brief Conference Request, an amendment, and a petition (and fee) for one-month extension of time was filed in response to the final Office action issued June 13, 2019. Submission of the amendment was improper. See, Pre-Appeal Brief Conference Pilot Program, 1296 Off. Gaz. Pat. Office 67 (July 12, 2005). Accordingly, applicant was not granted the requested conference, as indicated by the Notice of Non-Compliant Pre-Brief Conference Request issued October 22, 2019. The Notice of Non-Compliant Pre-Brief Conference Request further advised applicant that the time-period for filing an appeal brief continued to run from the receipt date of the Notice of Appeal per 37 CFR 41.37(a), making applicants reply in furtherance of the Notice of Appeal due on or before December 16, 2019, subject to extension of time under 37 CFR 1.136(a).

The Advisory Action issued October 23, 2019 advised that a brief in compliance with 37 CFR 41.37 must be filed within two months of the date of filing the Notice of Appeal (37 CFR 41.37(a)), or any extension thereof (37 CFR 41.37(e)), to avoid dismissal of the appeal. 

Thus, the Office finds no “ambiguity” between the Advisory Action issued October 23, 2019 and the Notice of Non-Compliant Pre-Brief Conference Request issued October 22, 2019 as both the Notice of Non-Compliant Pre-Brief Conference Request and the Advisory Action clearly advised that applicant must take action in further of the Notice of Appeal filed October 15, 2018. Furthermore, panel decisions are not be petitionable because a decision to maintain a rejection is subject to appeal. Moreover, an applicant dissatisfied with the result of the appeal conference must pursue the appeal before the Board of Patent Appeals and Interferences.

Petitioner continues to reference the Advisory Action which indicated that a decision on the pre-appeal brief would be “considered in due course.” Petitioner seemingly received the decision on the Pre-Brief Conference Request, which indicated that a conference would not be held and indicated that a timely reply in furtherance of the Notice of Appeal was required. Moreover, applicant failed to comply with the Advisory Action unambiguously advised that applicant must timely file a compliant appeal brief to avoid abandonment.

The record fails to reflect that an appeal brief in furtherance of the Notice of Appeal was timely filed. Accordingly, the holding of abandonment will not be withdrawn.

Any request for reconsideration of this decision must establish that a response in furtherance of the Notice of Appeal was timely filed. See, 37 CFR 41.37(a).

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
					Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS-Web

ALTERNATE VENUE

As previously suggested, petitioner may wish to consider filing a petition stating that the entire delay was unintentional. Petitioner’s attention is directed to 37 CFR 1.137(a) which provides for the revival of an “unintentionally” abandoned application. An “unintentional” petition under 37 CFR 1.137(a) must be accompanied by the required petition fee and reply.

The filing of a petition under 37 CFR 1.137(a) cannot be intentionally delayed and therefore must be filed promptly. A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional. A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a). The Director may require additional information where there is a question whether the delay was unintentional.

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
					Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions